DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/24/2022 has been entered.
 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “identifier unit” and “memory unit” in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-7 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin et al. (US 2003/0104494) as applied to claims above, and further in view of Deutsch et al. (US 2011/0034348).

Regarding Claims 1 and 5-6 Ravkin discloses a cell contained container comprising at least two concaves, wherein the concaves comprise cells, swherein a number of kinds of the cells is at least two with respect to the cell contained container (See Ravkin Abstract, Fig. 4A, [0042] and [0079], wherein a container comprises at least two concaves,i.e. sub-wells, which contain at least two different kinds of cells, i.e. cell types.) and wherein a shortest distance between centers of most closely adjacent two concaves of the concaves is 2.5 mm or less. (See Ravkin [00119] wherein apertures, i.e. concave openings, have a centers disposed every 400 microns, i.e. the distance between centers is 400 microns, which is less than 2.5 mm.)
Furthermore assuming arguendo with respect to the spacing of the concaves it is noted that Ravkin notes that this is a variable known to be changed according to use and such a modification would have required a mere change in dimension which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  
	 
Ravkin does not specifically disclose each concave having a specific number of cells less than 1500 and a coefficient of variation in the number of cells in each of the concaves is 15% or less.

Deutsch et al. discloses a cell culture container comprising a plurality of wells wherein each well holds and is only provided with a limited predetermined number of cells less than 1500, i.e. two cells. (See Deutsch et al. Abstract [ [0003]-[0004],0105], and [0189] )

It would have been obvious to one of ordinary skill in the art at the time of invention to provide each well of Ravkin with an exact predetermined number of cells less than 1500 as described by Deutsch because so doing allows for more detailed and individual study of cells and exposure to stimuli as would be desirable in the device of Ravkin. 
It is noted when each well is provided with the predetermined number of cells there is zero variability in the number of cells in each concave, i.e. they all have the same number of cells.
Furthermore whether the number of cells is known, i.e. predetermined, prior to or after placement into the device does not alter the structure of the device and instead relates to intended uses of the claimed device and methods of production which do not further limit the structure of the claimed device.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
	Also a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 


Regarding claim 2 Ravkin discloses all the claim limitations as set forth above as well as the device 10wherein the concaves comprise a liquid, and wherein a total liquid amount of the liquid with respect to the concaves is 10.0 microliters or less.  (See Ravkin [0039], [0041], and [0079] wherein the concaves comprise liquids and the concaves, i.e. subwells, have a volume of 10 microliters or less and thus must contain a liquid amount less than 10 microliters.)

Regarding claim 7 Ravkin discloses all the claim limitations as set forth above as well as the device wherein the concaves further comprise a cell culture liquid. (See Ravkin [0039] and [0079] wherein cells are grown/incubated, i.e. cultured, in a liquid contained in the concaves.)

Regarding claim 20 Ravkin discloses a cell chip comprising at least two concaves that comprise cells, wherein the concaves comprise at least a first concave that comprises cells of a first kind and a second concave that comprises cells of a second kind, (See Ravkin Abstract, Fig. 4A, [0042] and [0079], wherein the device comprises cells, i.e. it is a cell chip, and comprises at least two concaves,i.e. sub-wells, which each contain different kinds of cells, i.e. cell types.)20and wherein a minimum center-to-center distance between the concaves is 5.0 mm or less. (See Ravkin [00119] wherein apertures, i.e. concave openings, have a centers disposed every 400 microns, i.e. the distance between centers is 400 microns, which is less than 5.0 mm.)
Furthermore assuming arguendo with respect to the spacing of the concaves it is noted that Ravkin notes that this is a variable known to be changed according to use and such a modification would have required a mere change in dimension which would have been obvious to one of ordinary skill in the art at the time of invention because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  

Ravkin does not specifically disclose each concave having a specific number of cells less than 1500 and a coefficient of variation in the number of cells in each of the concaves is 15% or less.

Deutsch et al. discloses a cell culture container comprising a plurality of wells wherein each well holds and is only provided with a limited predetermined number of cells less than 1500, i.e. two cells. (See Deutsch et al. Abstract [ [0003]-[0004],0105], and [0189] )

It would have been obvious to one of ordinary skill in the art at the time of invention to provide each well of Ravkin with an exact predetermined number of cells as described by Deutsch because so doing allows for more detailed and individual study of cells and exposure to stimuli as would be desirable in the device of Ravkin. 
It is noted when each well is provided with the predetermined number of cells there is zero variability in the number of cells in each concave, i.e. they all have the same number of cells.
Furthermore whether the number of cells is known, i.e. predetermined, prior to or after placement into the device does not alter the structure of the device and instead relates to intended uses of the claimed device and methods of production which do not further limit the structure of the claimed device.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
	Also a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 

	Furthermore whether the number of cells is known, i.e. predetermined, prior to or after placement into the device does not alter the structure of the device and instead relates to intended uses of the claimed device and methods of production which do not further limit the structure of the claimed device.  
Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself.  In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  As the court stated in Thorpe, 777 F.2d at 697, 227 USPQ at 966 (The patentability of a product does not depend on its method of production.  In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969).  If the product in a product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.).
	Also a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform. The recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). 


Claims 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ravkin et al. (US 2003/0104494) in view of Deutsch et al. (US 2011/0034348) as applied to claims above, and further in view of Blanchard (US 2018/0346868).

Regarding claims 8-12 Ravkin discloses all the claim limitations as set forth above but does not specifically disclose an identifier unit or memory unit.

Blanchard discloses a cell culture and testing device wherein cell culture containers are provided with a barcode, i.e. identifier unit, to enable identifying of culture containers and a memory unit, i.e. computer storage, which is separate from the container and configured to store any desired information on the cell culture container including kinds of the cells, differentiation history of the cells, 15number of the cells in the concaves, and survival rate of the cells in the concaves.  (See Blanchard Abstract, [0007], [0094], [0109] wherein barcodes and computer memory which stores information related to the cells is described.  It is noted that such a memory unit is merely a general purpose computer storage and such computer storage is fully configured to store any type of digital information including that of kinds of cells, cell history, and number of cells and these are not structurally claimed elements of the device.)

It would have been obvious to one of ordinary skill in the art a the time of invention to provide a barcode and computer memory storage as described by Blanchard in the device of Ravkin because such elements are known in the art to be provided in cell culture devices such as those described by modified Ravkin and such elements allow for the automated storage, cataloguing, and processing of cell cultures and samples as would be desirable in the device of Ravkin.
It is noted that the barcode is placed on top of the material forming the container, i.e. over the container. Assuming arguendo with respect to the exact placement of the barcode it is noted that such a modification would have required a mere rearrangement of parts which would have been obvious to one of ordinary skill in the art at the time of filling because it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed dimensions would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant’s claim amendments a new reference and rational have been provided to make up for any argued deficiencies and as such applicant’s arguments are moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799